        Case 1:20-cv-01077-BCM Document 20 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          08/19/2020
USM ASSET TRUST SERIES-7,
             Plaintiff,                               20-CV-1077 (BCM)
      -against-                                       ORDER
COLONY INS. CO., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the August 19, 2020 status conference, it is

hereby ORDERED that:

      1. Defendant shall respond, on a reasonably prompt date to be agreed upon among

         counsel, to the interrogatories previously served by plaintiff;

      2. The next telephonic status conference will take place on October 13, 2020, at 10:00

         a.m. At that time, the parties shall call (888) 557-8511 and enter the access code

         7746387. In advance of the conference, and no later than October 8, 2020, the parties

         shall file a joint status letter updating the Court on the progress of discovery and the

         status of their settlement discussions, and addressing the need for, and if necessary a

         schedule for, further discovery.

Dated: New York, New York
       August 19, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
